UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7444



CHRISTOPHER GREEN,

                                           Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-05-737-18BD)


Submitted:   January 13, 2006          Decided:     February 13, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Christopher     Green,   a   federal      prisoner,      appeals      the

district      court’s   order    accepting      the     recommendation         of   the

magistrate     judge    and   dismissing     his   28    U.S.C.    §    2241    (2000)

petition, without prejudice, under 28 U.S.C. § 1915 (2000).                         We

have reviewed the record and find no reversible error.                   Therefore,

although we grant the motion to amend, we affirm on the reasoning

of the district court.          See Green v. LaManna, No. CA-05-737-18BD

(D.S.C. Mar. 10, 2005). We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented         in   the

materials     before    the   court    and     argument    would       not   aid    the

decisional process.



                                                                             AFFIRMED




                                       - 2 -